IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : Nos. 50 and 51 WM 2021
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 WILLIAM ANTHONY LISEK,                           :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2021, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to

file a Petition for Allowance of Appeal within 15 days.